Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
	This is in response to the amendments filed on August 11, 2021 which claims 1-21 are pending, of which claim 14 was cancelled, and claims 1 and 11 were amended.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 and 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Section 33(a) of the America Invents Act reads as follows:  


Claims 11-13 and 17-18 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  
Regarding claim 11, the limitation “wherein the foot of the user is accommodated in the lower shell part” in lines: 8-9  is claiming a human organism. Examiner suggests changing the limitation to “wherein the lower shell part is configured to accommodate the foot of the user”.
Claims 12, 13, 17, and 18 are rejected because they depend directly or indirectly on rejected claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 6, 10-12, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. (US Patent 9,066,561) in view of Keite-Telgenbuscher et al. (US Patent 9,332,593).
Regarding claim 1, Luezlbauer et al. “Luezlbauer” discloses a device (1, Fig. 1-4) for producing a shell of a ski boot that in some areas is adapted to a foot, or a leg, of a user of the ski boot (Fig. 1-4), which has a lower shell part (2, Fig. 1) and an upper shell part (3), wherein the lower shell part (2) is hinged to the upper shell part (3, Col. 4, lines: 55-59) and the lower shell part (2) and the upper shell part (3) are made of a plastic material (Col. 5, lines: 1-6) and the lower shell part (2) and the upper shell part (3) each having closing elements (4), and the lower shell part (2) comprises a substantially plate-shaped sole area (combination of 5, 5’, and 5’’) for connecting the ski boot to a release or safety binding (Col. 4, lines: 61-64, examiner notes elements 5, 5’, and 5’’ are shown as “substantially plate-shaped sole” in Fig. 1-4), whereas a comparatively flexible inner shoe (6) which at least sectionally comprises a padding (Col. 5, lines: 6-10) is accommodated in the shell parts (Col. 5, lines: 1-3, Fig. 1-4), 
wherein the device (1) has a heating element for sectionally heating the lower shell part and/or the upper shell part above the softening temperature of the plastic material (Col. 5, lines: 11-16, examiner notes the heating element is the cited “oven or the like in order to heat the thermoplastic material above the so-called softening temperature of the material”), 
Luezlbauer  does not disclose means of an outer adhesion-promoting layer and a reglueable pressure-sensitive adhesive.
	However, Keite-Telgenbuscher teaches yet another heating element, wherein Keite-Telgenbuscher teaches a heating element (combination of 4, 2, and 1, Fig. 1) comprises an outer adhesion-promoting layer (3) for an adhesion connection of the heating element to one of the shell parts of the ski boot (Col. 8, lines: 30-35, “for an…boot” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function), the adhesion-promoting layer includes a layer of an adhesive comprising a reglueable pressure-sensitive adhesive (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Luezlbauer, by using a reglueable pressure-sensitive adhesive as taught by Keite-Telgenbuscher, in order to reuse the heating element for every produced shell. 

	Regarding claim 2, Luezlbauer in view of Keite-Telgenbuscher disclose wherein as a reglueable pressure- sensitive adhesive is an acrylate-based pressure-sensitive adhesive (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40 of Keite-Telgenbuscher).

	Regarding claim 4, Luezlbauer in view of Keite-Telgenbuscher disclose the heating element comprises a heating film (2, Fig. 1 of Keite-Telgenbuscher, examiner notes applicant has not sufficiently claimed the structure of a “heating film”).  

	Regarding claim 6, Luezlbauer in view of Keite-Telgenbuscher disclose the heating film (2, Fig. 1 of Keite-Telgenbuscher) there is accommodated a wire as a heating conductor layer (Col. 8, lines: 36-44 and Col. 9, lines: 37-41, examiner notes the contacts act as a wire to move current from one contact to the other).

 	Regarding claim 10, Luezlbauer in view of Keite-Telgenbuscher disclose the adhesion-promoting layer (3, Fig. 1 of Keite-Telgenbuscher) substantially extends completely over a contact surface of the heating element (see annotated Fig. 1 below).

    PNG
    media_image1.png
    410
    842
    media_image1.png
    Greyscale

Fig. 1-Examiner Annotated

	Regarding claim 11, Luezlbauer et al. “Luezlbauer” discloses a method for producing a shell of a ski boot (Fig. 1-4) that is adapted to a foot, or leg, of a user and the ski boot (Fig. 3) comprises a prefabricated lower shell part (2, Fig. 1) - which comprises a substantially plate-shaped sole area (combination of 5, 5’, and 5’’) for connecting the ski boot to a release or safety binding (Col. 4, lines: 61-64, examiner notes elements 5, 5’, and 5’’ are shown as “substantially plate-shaped sole” in Fig. 1-4) - and an upper shell part (3) made of a plastic material (Col. 5, lines: 1-6), wherein the lower shell part (2) is hinged to the upper shell (3, Col. 4, lines: 55-59) and the lower shell part (2) and the upper shell part (3) each having closing elements (4), whereas a comparatively flexible inner shoe (6) which at least sectionally comprises a padding (Col. 5, lines: 6-10) is accommodated in the shell parts (Col. 5, lines: 1-3, Fig. 1-4), wherein at least one of the shell parts is heated at least sectionally (Col. 5, lines: 11-16), wherein the foot of the user is accommodated in the lower shell part and/or upper shell part that is heated (Col. 5, lines: 17-20), wherein in a region of one of the shell parts deviating from the sole area a heating element will be used before the shell part will be heated in at least portions of the shell part by means of the heating element (Col. 5, lines: 11-20, examiner notes the heating element is the cited “oven or the like in order to heat the thermoplastic material above the so-called softening temperature of the material”).
Luezlbauer does not disclose means of a reglueable pressure-sensitive adhesive.
	However, Keite-Telgenbuscher teaches yet another heating element, wherein Keite-Telgenbuscher teaches a heating element (combination of 4, 2, and 1, Fig. 1)  and an adhesion-promoting layer (3) includes a layer of an adhesive comprising a reglueable pressure-sensitive adhesive (Col. 3, Lines: 61-63, Col. 9, Lines: 37-40). 
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Seliger, by using a reglueable pressure-sensitive adhesive as taught by Keite-Telgenbuscher, in order to reuse the heating element for every produced shell, wherein with this combination the heating element will be attached by means of an adhesion connection between the heating element and the shell part achieved via a reglueable pressure-sensitive adhesive, before the shell part will be heated in at least portions of the shell part by means of the heating element.

	Regarding claim 12, Luezlbauer in view of Keite-Telgenbuscher disclose the lower and/or upper shell part are adapted for the foot or leg of the user to be inserted into the ski boot prior to heating the shell part (Col. 5, lines: 11-16 of Luezlbauer, “adapted for…part” is considered as a functional limitation, the device of the prior art discloses substantially all of the claimed structural elements and therefore it is fully capable to perform the claimed function).	
	Regarding claim 17, Luezlbauer in view of Keite-Telgenbuscher disclose the upper shell part is heated up to a temperature between 50°C and 100°C (Col. 5, lines: 11-16 of Luezlbauer, examiner notes temperatures between 70 and 140°C is within the claimed range “50°C and 100°C”).  
	Regarding claim 18, Luezlbauer in view of Keite-Telgenbuscher disclose the upper shell part is heated up to a temperature between 60°C and 90°C.  (Col. 5, lines: 11-16 of Luezlbauer, examiner notes temperatures between 70 and 140°C is within the claimed range “50°C and 100°C”). 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher, further in view of Morimoto et al. (US Patent 4,500,741--hereinafter Morimoto).
	Regarding claim 3, Luezlbauer in view of Keite-Telgenbuscher disclose the invention substantially as claimed above.
	They do not disclose a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature.
	However, Morimoto teaches yet another heating element, wherein Morimoto teaches a silicone layer consists of an addition cross-linked two-component silicone rubber which is vulcanizable at room temperature (Col. 2, Lines: 59-61, examiner notes the limitation “vulcanizable at room temperature” renders this claim a “product-by-process” claim. The determination of patentability in a product-by-process claim is based on the product itself, even though the claim may be limited and defined by the process.  That is, the product in such a claim is unpatentable if it is the same as or obvious from the product of the prior art, even if the prior product was made by a different process.  In re Thorpe, 777 F.2d 695, 697, 227 USPQ 964, 966 (Fed. Cir. 1985).  A product-by-process limitation adds no patentable distinction to the claim, and is unpatentable if the claimed product is the same as a product of the prior art. (Same cite as above)).
It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use an addition cross-linked two-component silicone rubber as taught by Morimoto as the material for heating element disclosed by Luezlbauer in view of Keite-Telgenbuscher. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because addition cross-linked two-component silicone rubber was a well-known material for heating elements as taught by Morimoto, in order to use a cost effective adhesive.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher, further, further in view of et al. in view of Lee et al. (US PG Pub. 2006/0278631).
	Regarding claim 5, Luezlbauer in view of Keite-Telgenbuscher disclose the invention substantially as claimed above.
	They do not disclose a silicone heater. 
	However, Lee et al. “Lee” teaches yet another heating element for footwear (Par. 0090, Lines: 4-9), wherein Lee teaches a silicone heater in which a heating conductor layer is accommodated between two silicone layers (Par. 0015, lines: 4-6, examiner notes “laminates” can be made of silicone, Par. 0022, Lines: 12-15, examiner notes the heating element is placed between the laminates, and according to Par. 0022, Lines: 3-6 examiner notes the “heating conducting layer” is the “conductive fabric”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element disclosed by Luezlbauer in view of Keite-Telgenbuscher, by incorporating two silicone layers as taught by Lee, in order to reduce the heating element from getting too hot.

	Claims 7, 8, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher, further in view of Kaiserman et al. (US PG Pub. 20080083721—hereinafter, Kaiserman).
	Regarding claim 7, Luezlbauer in view of Keite-Telgenbuscher, disclose the invention substantially as claimed above.
	They do not disclose the heating conductor layer is accommodated between two insulating films.
	However, Kaiserman teaches yet another footwear article (Fig.1) having heating element, wherein Kaiserman teaches a heating element (40, Fig. 1-4) comprises a heating conductor layer (64), wherein the heating conductor layer is accommodated between two insulating films (48 and 56).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Luezlbauer in view of Keite-Telgenbuscher, by using a heating film as taught by Kaiserman, in order to provide a heating element that’s cost efficient.

	Regarding claim 8, Luezlbauer in view of Keite-Telgenbuscher, further in view of Kaiserman disclose on a side of the heating film (see annotated Fig. 2 below of Kaiserman) which side faces away from the adhesion-promoting layer (76) there are provided a covering layer (84, Fig. 2).

    PNG
    media_image2.png
    270
    700
    media_image2.png
    Greyscale

Fig. 2-Examiner Annotated
	Regarding claim 15, Luezlbauer in view of Keite-Telgenbuscher, further in view of Kaiserman disclose the heating film (64, Fig. 104 of Kaiserman) has a thickness of less than 3 mm (Par. 0066, Lines: 1-5).	
	Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher, further in view of Bourke et al. (US PG Pub. 2008/0197126--, hereinafter Bourke).
	Regarding claim 9, Luezlbauer in view of Keite-Telgenbuscher disclose the invention substantially as claimed above.
	They do not disclose the heating element comprises a temperature sensor.
	However, Bourke et al. “Bourke” teaches yet another heated footwear, wherein Bourke teaches a shoe (20, Fig. 1) has a heating element (36) which comprises a temperature sensor (60).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Luezlbauer in view of Keite-Telgenbuscher, by incorporating a temperature sensor as taught by Bourke, in order to control heat (Par. 0034, Lines: 20-25).

Claim 13  is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher et al., further in view of Seliger et al. (US PG Pub. 2010/0212183).
Regarding claim 13, Luezlbauer in view of Keite-Telgenbuscher disclose the invention substantially as claimed above.
They do not disclose the upper shell part is heated up to at least 50°C.
However, Seliger et al. “Seliger” teaches yet another device for producing a shell of a ski boot, wherein Seliger teaches the upper shell part (5, Fig. 1 and 2) is heated up to at least 50°C (Par. 0013, Lines: 1-5 of Seliger, examiner notes the claimed “at least 50°C” is within the range, 35-60°C).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the upper shell part as disclosed by Luezlbauer in view of Keite-Telgenbuscher, by heating it to at least 50°C as taught by Seliger, in order to cause the material to slowly deform for better foot shaping.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher, further in view of Lee et al., further in view of Verstraeten et al. (US PG Pub. 20140153912—hereinafter, Verstraeten).
	Regarding claim 16, Luezlbauer in view of Keite-Telgenbuscher, further in view of Lee disclose the invention substantially as claimed above.
	They do not disclose a heating element provided with glass fabric inlays
	However, Verstraeten teaches yet another heating element, wherein Verstraeten teaches a heating element (10, Fig. 1) provided with glass fabric inlays (Par. 0020, Lines: 10-14, examiner notes “glass yarns” I used in the wrap knitted fabric, Par. 0055, Lines: 1-7, examiner notes the textile fabric is used within the heating element).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the heating element as disclosed by Luezlbauer in view of Keite-Telgenbuscher, further in view of Lee, by incorporating (glass) fabric inlays as taught by Verstraetan, in order to increase temperature resistance (Par. 0020, Lines: 14-16).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher, further in view of and Verstraeten et al., hereinafter, Verstraeten.
	Regarding claim 19, Luezlbauer in view of Keite-Telgenbuscher disclose the strand (Par. Par. 0032, Lines: 5-7 of Seliger, examiner notes the “strand as heating conductor layer” is the conductive thread material, 8) is made electrically conductive by means of metal additions (Par. 0016, Lines: 1-3). 
	They do not disclose the strand is made of an alloy containing copper and nickel.
	However, Verstraeten et al. “Verstraeten” teaches yet another heating element wherein Verstraeten teaches a strand is made of an alloy containing copper and nickel (Par. 0028, Lines: 1-4, Par. 0031, Lines: 1-6, and Par. 0033, Lines: 1-3).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the strand disclosed by Luezlbauer in view of Keite-Telgenbuscher, by incorporating copper and nickel as taught by Verstraeten, in order to enhance the electrical conductivity of the heating element.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over 
Luezlbauer et al. in view of Keite-Telgenbuscher, further in view of Kaiserman et al, further in view of Ferguson (US PG Pub. 2005/0082280--hereinafter Ferguson).
	Regarding claim 20, Luezlbauer in view of Keite-Telgenbuscher, further in view of Kaiserman disclose the invention substantially as claimed above.
	They do not disclose the insulating films are made of polyimide
	However, Ferguson teaches yet another heating element, wherein Ferguson teaches a heating conductor layer (6, Fig. 1a-1d) comprises an insulating film (12) made of polyimide (Par. 0004, Lines: 1-4).
	It would have been obvious for a person of ordinary skill in the art at the time of the effective filing date of the claimed invention to use polyimide as taught by Ferguson as the material for the conductor layers of Luezlbauer in view of Keite-Telgenbuscher, further in view of Kaiserman. A person of ordinary skill would have been motivated to do so, with a reasonable expectation of success, because polyimide was a well-known material for insulating films as taught by Ferguson, in order to use a cost effective adhesive.

	Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over 21 are rejected under 35 U.S.C. 103 as being unpatentable over Luezlbauer et al. in view of Keite-Telgenbuscher, further in view of Kaiserman, further in view of et al. in view of Lee et al.
	Regarding claim 21, Luezlbauer in view of Keite-Telgenbuscher, further in view of Kaiserman, disclose the invention substantially as claimed above.
	They do not disclose the covering layer is a textile fabric. 
	However, Lee et al. “Lee” teaches yet another heating element for footwear (Par. 0090, Lines: 4-9), wherein Lee teaches a covering layer is a textile fabric (Par. 0095, Lines: 1-3 and 7-11, examiner notes the claimed “covering layer” is the cited “second outer finishing layer”).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the covering layer disclosed by Luezlbauer in view of Keite-Telgenbuscher, further in view of Kaiserman, by using a textile fabric as taught by Lee, in order to enhance the feel of heating element when held by a user.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent (See PTO-892) to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAKOTA MARIN whose telephone number is (571)272-3529. The examiner can normally be reached Mon.-Fri., 9:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALISSA TOMPKINS can be reached on (571) 272-3425. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAKOTA MARIN/Examiner, Art Unit 3732                                                                                                                                                                                                        
/ALISSA J TOMPKINS/Supervisory Patent Examiner, Art Unit 3732